ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
GBL Systems Corporation                         ) ASBCA No. 62965
                                                )
Under Contract No. N00178-05-D-4337             )

APPEARANCE FOR THE APPELLANT:                      Richard B. O’Keeffe, Jr., Esq.
                                                    Wiley Rein LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Arthur M. Taylor, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Srikanti Schaffner, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Carson, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: July 12, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62965, Appeal of GBL Systems
Corporation, rendered in conformance with the Board’s Charter.

       Dated: July 12, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals